Citation Nr: 1732731	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-29 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder (claimed as lung and breathing problems). 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1982 to November 1982, from November 1990 to May 1991, and from November 2001 to November 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a hearing in May 2014 before the undersigned.  A copy of the transcript is of record.  

In January 2015 and February 2016, the Board remanded this case for further development.  In addition to the above-referenced issue, the issue of service connection for a right foot disability, to include gout, was also remanded by the Board in February 2016; however, in a subsequent September 2016 rating decision service connection for gout, right foot was granted by the Nashville RO.  Because the Veteran was awarded service connection for this disability, the issue of entitlement to service connection is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1. The Veteran was exposed to smoke and fumes from burning oil wells during service in the Southwest Asia Theater of Operations during the Persian Gulf War.

2. The Veteran's current restrictive ventilatory defect was not incurred in, and is not etiologically related to, any period of active service.  

2. The Veteran does not have an undiagnosed illness manifested by lung or breathing problems.


CONCLUSIONS OF LAW

1. The criteria for service connection for restrictive ventilatory defect have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for an undiagnosed illness manifested by lung or breathing problems have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Board notes that the Veteran was provided with the relevant notice and information in a letter dated February 2011, prior to the initial adjudication of his claims.

With regard to the duty to assist, the Veteran's service treatment records (STRs), VA medical treatment records, and service personnel records have been obtained.  

A VA examination adequate for adjudication purposes was provided to the Veteran.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  He underwent a VA examination related to his restrictive ventilatory defect and symptoms of difficulty breathing in March 2011.  An additional medical opinion regarding the etiology of the Veteran's restrictive ventilatory defect was obtained in April 2016.  The Veteran's March 2011 examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  Additionally, the March 2011 examiner and the April 2016 examiner provided rationales for their opinions.  See Barr, 21 Vet. App. at 312; Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Thus, the Board concludes the examination (and medical opinion) of record are adequate to address the issue on appeal.  

The Veteran testified at a hearing before the undersigned in May 2014.  The hearing focused on the elements necessary to substantiate his service connection claim.  The undersigned set forth the elements of a service connection claim and the Veteran was asked about the types of treatment he received.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Accordingly, the Board finds that the duty to assist has been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating the claims decided on appeal.  38 U.S.C.A. § 5103A(a)(2) (West 2014). 

Entitlement to Service Connection 

In January 2011, the Veteran submitted a claim for service connection for lung and breathing problems.  In October 2012, the Veteran stated that during his service he was a military police officer in support of Operation Desert Shield / Desert Storm.  During this period, he reported that he was exposed to oil well fires and different chemical agents and that his problems breathing began after these events.  After review of the evidence of record, the Board finds that the Veteran's current restrictive ventilatory defect was not caused by any period of the Veteran's active service and that the evidence does not indicate that the Veteran suffers from an undiagnosed illness manifested by lung or breathing problems.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).; 38 C.F.R. § 3.303 (a) (2016).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303 (b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  38 C.F.R. § 3.303 (b).  However, it has been held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309 (a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Restrictive ventilatory defect is not a chronic condition under 38 C.F.R. § 3.309 (a) and, therefore, evidence of a nexus between any in-service lung defect and the Veteran's current lung disorder is necessary for a grant of service connection.  Id.; 38 C.F.R. § 3.303 (a) (2016).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entire record. 

A layperson is competent to report on the onset and continuity of current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

During the Veteran's May 2014 Board hearing, the Veteran reported that during his service in Kuwait that he and fellow troops experienced difficulty breathing.  He stated that, after the forces he was with moved to Kuwait, "the sky got dark" and "you could see the oil wells burning."  While they had gas masks, he stated these were primarily used for chemical attacks.  "We had scarves over our noses and mouths... but breathing it still gave us problems."  He stated that he did not seek treatment in service for these problems and that "[he] really didn't know [he] had a problem until later on in the years.  I just thought I was out of shape."  

In March 2011, the Veteran was seen for a general VA medical examination.  He reported a history of pulmonary symptoms that included dyspnea (shortness of breath), night sweats, and sleep apnea.  The Veteran did not provide history of non-productive cough, productive cough, asthma, pleurisy with empyema, or non-anginal chest pain.  The Veteran underwent a pulmonary function test that resulted in a diagnosis of a restrictive ventilatory defect.  

The March 2011 examiner opined, however, that the Veteran's restrictive ventilatory defect was less likely than not due to any period of the Veteran's active service.  The examiner opined that the Veteran's restrictive ventilatory defect was likely due to his obesity and body mass index (BMI) of 37.  [VA treatment records from December 2011 indicate that the Veteran's weight was 269 pounds.]

The March 2011 examiner also opined that the Veteran did not have a chronic disability pattern that is an undiagnosed illness or a diagnosed medically unexplained chronic multisymptom illness.  He stated that the Veteran's symptoms of fatigue and difficulty breathing could be explained by "conclusive pathology" that included his restrictive ventilatory defect.  

In April 2016, another medical opinion was obtained regarding the etiology of the Veteran's restrictive ventilatory defect.  The examiner opined that it was less likely than not that the Veteran's restrictive ventilatory defect began during, or was caused by, his period of service.  The examiner stated that the Veteran's current restrictive ventilatory defect is caused by his current morbid obesity.  The examiner stated that the Veteran was in better physical shape for his PT testing while he was in the military and his current symptoms of shortness of breath were not as severe at that time.  The examiner explained that merely being overweight would not indicate pulmonary function testing is required.  

Upon review of the evidence, the Board finds that the competent evidence of record weighs against a finding that the Veteran's restrictive ventilatory defect began during, or is related to, any period of the Veteran's active service.  While the Veteran's treatment records indicate that the Veteran was described as "heavy" in September 1990 (238 pounds) and in August 1998 (252 pounds), the Veteran was not found to be obese during a period of active service.  Further, the 2016 examiner notes that merely being overweight or obese would not necessarily indicate that a restrictive ventilatory defect would be present; only that morbid obesity can be a cause of a restrictive ventilatory defect.  

Here, none of the competent evidence of record supports a nexus between the Veteran's current restrictive ventilatory defect and any period of active service.  While the Veteran is competent to report symptoms of shortness of breath during his service in the Persian Gulf and that he has suffered symptoms of shortness of breath after that time, he is not competent to provide an opinion on when his restrictive ventilatory defect began.  See Layno v, 6 Vet. App. at 470; see also Jandreau, 492 F.3d at 1376-77.  The Board also notes the Veteran's statements that he did not seek treatment in service for breathing problems and did not realize that he had a problem until "later on in the years."  The only competent opinion of record is the negative opinion provided by the April 2016 examiner.  The examiner indicated that it was less likely than not that the Veteran's restrictive ventilatory defect began during, or was caused by, his period of service.  The examiner indicated that his opinion by evidence from the Veteran's PT testing that indicated that the Veteran was in better physical shape while he was in the military.

Based upon this evidence, the Board finds that service connection for a restrictive ventilatory defect is not warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

The Board also finds that the evidence does not support entitlement to service connection for an undiagnosed illness manifested by lung or breathing problems.  

Service connection may also be established on a presumptive basis under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  However, any such condition must not be attributed to any known clinical diagnosis by history, physical examination, and laboratory tests.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. § 3.317.

As noted above, the Veteran has qualifying service in Southwest Asia to be considered a Persian Gulf War Veteran.  The evidence, however, is against a finding that the Veteran has a qualifying undiagnosed illness.  The Veteran's March 2011 VA examination indicates that each of the Veteran's symptoms could "conclusively" be attributed to a diagnosed disability.  Particularly, the Veteran's reported symptoms of lung or breathing problems were attributed to his diagnosed restrictive ventilatory defect.  As the Veteran's symptoms have been attributed to a diagnosed condition, service connection for an undiagnosed illness manifested by lung or breathing problems is not warranted.

Unfortunately, the Board finds that the preponderance of the evidence is against service connection for a restrictive ventilatory defect and an undiagnosed illness manifested by lung or breathing problems.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for a restrictive ventilatory defect is denied.  

Service connection for an undiagnosed illness manifested by lung or breathing problems is denied.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


